PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/717,306
Filing Date: 27 Sep 2017
Appellant(s): Bowden et al.



__________________
Maurice Klee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as obvious over by Ellison et al., U.S. Patent Application Publication US 2013/0225390 A1.
Ellison et al. teach a glass having the following composition in terms of mole percentages: SiO2 69-72.5, Al2O3 11-13.5, B2O3 1-5, MgO 3-5, CaO 4-6.5, SrO 0-3, and BaO 1.5-5 wherein 1.05≤(MgO+CaO+SrO+BaO)/Al2O3≤1.4. See Abstract and the entire specification, specifically, paragraph [0015]. Ellison et al. teach that the glass has an annealing temperature of at least 765°C, preferably greater than 775 °C, and more preferably greater than 785°C and a T35kp of less than or equal to about 1310°C. See paragraph [0014]. Ellison et al. teach that the glass is produced by the fusion process and has a surface roughness of <0.5 nm. See paragraph [0024]. Ellison et al. exemplifies that the glass has a density in the exemplified range of 2.521-2.629 g/cm3, a Young’s Modulus in the exemplified range of 75.3-83 GPa, T200 in the exemplified range of 1635-1703 °C, and T35kP in the exemplified range of 1260-1308 °C.  See examples of Table 1. Ellison et al. teach that the glass is used for LCD displays, specifically AMLCD devices. See paragraph [0003]. 
Ellison et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1, 2, 5-11, and 14-19.  However, the mole percent ranges taught by Ellison et al. have overlapping compositional ranges with instant claims 1, 2, 5-11, and 14-19.  See paragraph [0015]. Ellison et al. teach several examples that nearly anticipate the instant claims as shown in Applicants’ Arguments in Exhibit 1 filed 13 June 2019. The below table shows the ranges of the instant invention and the ranges taught by Ellison et al. the ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Claim 1 of instant invention
Ranges of US 2013/0225390 A1
SiO2 
60-80
69-72.5
B2O3 
0.75-2.13
1-5
Al2O3 
13.0-14.18
11-13.5
MgO 
0-20
3-5
CaO 
0-20
4-6.5
SrO 
0-20
0-3
BaO 
3.0-5.4
1.5-5
ZnO
0-2

TiO2 
0-2
0-2
MnO
0-2
0-2
Fe2O3 
0-2
0-2
ZnO
0-2
0-2
Nb2O5 
0-2
0-2
MoO3 
0-2
0-2
Ta2O5 
0-2
0-2
WO3 
0-2
0-2
Y2O3
0-2
0-2
La2O3
0-2
0-2
CeO2
0-2
0-2
ZrO2 
0-2
0-2
HfO2
0-2

In2O3
0-2

Ga2O3
0-2

Bi2O3
0-2

GeO2
0-2

PbO 
0-2

SeO3 
0-2

TeO2
0-2

Gd2O3
0-2

Annealing temperature Paragraph [0014] 
≥790 °C
≥765 °C & preferably >785°C &  
Young’s modulus (Exemplified ranges)
≥ 81.5 GPa
75.3-83 GPa
T200P (Exemplified ranges)
≤1750 °C
1635-1703 °C
T35kP Paragraph [0014]
≤1340 °C
≤1310 °C
Average surface roughness Paragraph [0024]
<0.5 nm
<0.5 nm

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was effectively filed would have considered the invention to have been obvious because the compositional ranges taught by Ellison et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the Young’s modulus and T200kP properties as recited in claims 1, 6, and 15. Specifically, Ellison et al. exemplifies glasses having a Young’s modulus from 75.3 to 83 GPa and a T200kP of from 1635 to 1703 which overlap the instantly claimed ranges. Furthermore, one of ordinary skill in the art at the time the invention was effectively filed would expect that glasses failing within the taught compositional ranges would additional have a Young’s modulus and T200kP similar to the Young’s modulus and T200kP exemplified by Ellison et al. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 

(2) Response to Argument
 (1) Appellants argue that the U.S. Patent Application Publication  by Ellison et al., US 2013/0225390 A1, does not render the claims of the instant application obvious since the glass of the instant application has unexpected results over the glasses of Ellison et al. (2) Appellants argue that the experimental data and expert declarations establish the unexpected results of the annealing temperature and Young’s modulus, when the Al2O3 content is limited to 13.3-14.18 mole% and B2O3 is limited to 0.75-2.13 mole%. (3) Appellants argues that the 35 USC § 103 obviousness rejection should be reversed due to the showing of unexpected results. (4) The Appellant further argues that a person having ordinary skill in the art at the time the invention was filed would not have been motivated to operate in the range of 13.0-14.18 mole% of Al2O3 and 0.75-2.13 mole % of B2O3. (6) The Appellant argues that the Examiner’s “Obvious to Try” rejections is erroneous. 

(1) Appellants argue that the U.S. Patent Application Publication  by Ellison et al., US 2013/0225390 A1, does not render the claims of the instant application obvious since the glass of the instant application has unexpected results over the glasses of Ellison et al. 
Appellant argues that the glasses of Ellison et al. do not render the instant claims obvious since the glasses of the instant specification have specific compositional limitations and properties that rebut the prima facie case of obviousness over Ellison et al.  Appellant states on page 6 of the Appeal Brief, “Appellant acknowledges that there are overlaps between the Appellant’s claimed ranges and the broad ranges of Ellison et al. and that overlaps may establish a prima facie case of obviousness.”  Appellant argues that the glass of the instant invention show that the composition is critical to achieving the annealing temperature and Young’s modulus for the intended article for which the glass is intended to be used in. Appellant argues that the instant specification shows why the annealing temperature and Young’s modulus are critical and the Appellant further quotes different portions of paragraphs [0002]-[0010] of the instant specification, which state the glass is used in the manufacture of flat panel displays which employ poly-crystalline based silicon transistors. See pages 7-8 of the Appeal Brief.
This is not found persuasive since Ellison et al. make identical statements in paragraphs [0003] shown below.
 One problem with p-Si based transistors is that their manufacture 
requires higher process temperatures than those employed in the manufacture of a-Si transistors.  These temperatures range from 450°C. to 600°C. compared to the 350°C. peak temperatures typically employed in the manufacture of a-Si transistors.  At these temperatures, most AMLCD glass substrates undergo a process known as compaction.  Compaction, also referred to as thermal stability or dimensional change, is an irreversible dimensional change (shrinkage) in the glass substrate due to changes in the glass' fictive temperature.

Appellant further cites paragraphs [0007]-[0008] of the instant specification in regards to approaches to minimize the effects of compaction and points to the instant specifications discussion of the two main approaches. The publication by Ellison et al. states in paragraphs [0005]-[0007] that there are two approaches to minimize the effects of compaction, shown in part  below.
[0005] There are two approaches to minimize compaction in glass.  The first is to thermally pretreat the glass to create a fictive temperature similar to the one the glass will experience during the p-Si TFT manufacture.  There are several difficulties with this approach.  First, the multiple heating steps employed during the p-Si TFT manufacture create slightly different fictive temperatures in the glass that cannot be fully compensated for by this pretreatment.  Second, the thermal stability of the glass becomes closely linked to the details of the p-Si TFT manufacture, which could mean different pretreatments for different end-users.  Finally, pretreatment adds to 
processing costs and complexity. 
 
[0006] Another approach is to slow the rate of strain at the process 
temperature by increasing the viscosity of the glass.  This can be accomplished by raising the viscosity of the glass.  The annealing point represents the temperature corresponding to a fixed viscosity for a glass, and thus an increase in annealing point equates to an increase in viscosity at fixed temperature.  The challenge with this approach, however, is the production of high annealing point glass that is cost effective.  

Ellison et al. state that their glass for the display possess the high annealing points and good dimensional stability in the way of low compaction needed for TFT backplane substrates. See paragraph [0013] of Ellison et al. Ellison et al. state that the glass has an annealing point of greater than 785°C in paragraph [0014].  Ellison et al. state in paragraph [0063], that the exemplary glasses have density, coefficient of thermal expansion (CTE), annealing points and Young’s modulus values suitable for display substrates. Ellison et al. disclose examples having Young’s modulus values from 75.3 to 83.2 GPa in Table 1. Appellant argues that the instant specification teaches that the amounts of Al2O3 and B2O3 in the instant glass composition are required to achieve the anneal point temperature and the Young’s modulus in paragraphs [0061] and [0064] of the instant specification. Ellison et al. also teach that the amount of Al2O3 and B2O3 result in changes to the anneal point temperature and Young’s modulus in paragraphs [0038]-[0041]. Specifically, Ellison et al. state in paragraph [0040]:
[0040] The Al.sub.2O.sub.3 and B.sub.2O.sub.3 concentrations can be selected as a pair to increase annealing point, increase modulus, improve durability, reduce density, and reduce the coefficient of thermal expansion (CTE), while maintaining the melting and forming properties of the glass. 
 

(2) Appellants argue that the experimental data and expert declarations establish the unexpected results of the annealing temperature and Young’s modulus, when the Al2O3 content is limited to 13.3-14.18 mole% and B2O3 is limited to 0.75-2.13 mole%. 
The Appellant argues that a declarations were prepared to show the unexpected results by Professor Richard L. Lehman and filed 23 September 2020 and 17 December 2020. The Examiner’s responses to the declarations were mailed on 6 October 2020 and 1 April 2021 are included below.
As the Examiner responded to the 23 September 2020 declaration in the office action mailed 6 October 2020.  
The Declaration under 37 CFR 1.132 filed 23 September 2020 is insufficient to overcome the rejection of claims 1, 2, 5-11, and 14-19 based upon the 35 U.S.C. 103 as obvious over by Ellison et al. as set forth in the last Office action because:  
The Declaration asserts that the histogram discussed in sections 7 -9 plot the concentration of the Al2O3 component in reverse order along the X-axis with the concentration of the B2O3 component along the y-axis. The graph outlines the taught and preferred ranges of the Al2O3 and B2O3 components of Ellison et al. and outlines the instantly claimed ranges of Al2O3 and B2O3. There is a clear overlap in the taught and claimed ranges of Al2O3 and B2O3. The histogram further indicates the examples of Ellison et al. with the exception of the noted examples. The Declaration concludes that one of ordinary skill in the art at the time period the invention was effectively filed would ignored the full scope of the compositional ranges taught by Ellison et al. and only focused on the Examples within the preferred range as indicated in the histogram. The Declaration further asserts that one of ordinary skill in the art would not have looked down and to the left when considering glasses that were taught by Ellison et al. since the bulk of the indicated examples are in the top right section. The Examiner disagrees with this assessment as Ellison et al. teaches ranges that clearly overlap as shown in the histogram and furthermore the histogram pictorializes that as the Al2O3 content is increasing, the B2O3 content is decreasing in the examples. This is shown in the histogram when considering the 3 clusters of examples. The 3 clusters could generically be consider 1) lower Al2O3 with higher B2O3, 2) lower Al2O3 with lower B2O3, and 3) higher Al2O3 with lower B2O3. As such one would consider the trend when selecting additional glass compositions to try, and look to the histogram and see as the Al2O3 content increases towards the maximum amount of Al2O3 as taught by Ellison et al. one would consider adjusting the B2O3 content to the lower portion of the taught ranges of B2O3 not the higher portion of taught range of B2O3.  And the overlapping portion of the Al2O3 and B2O3 range with the instantly claimed glass falls within that region. A person having ordinary skill in the art would expect that the entire range as taught by Ellison et al. would be enable for the glass as taught in the prior art. 
The Declaration further asserts in sections 11-20 that a person having ordinary skill in the art would not chose from that overlapping section of the taught B2O3 and Al2O3 compositional ranges, they would not expect that the glasses of Ellison et al. would also have the anneal point temperatures and Young’s modulus as instantly claimed. The Declaration asserts that the instantly claimed glass has statistically improved anneal point temperatures and Young’s modulus over the examples of Ellison et al. This is not found persuasive since the compositional ranges of Ellison et al. overlap the instantly claimed glass and Ellison et al. either teaches ranges that overlap the instantly claimed anneal point temperature See paragraph [0014] of Ellison et al. or exemplifies glasses that have the have a Young’s modulus that is within the claimed range. One of ordinary skill in the art would consider it obvious to try the entire compositional range taught by Ellison et al. and would expect that the glass would have the taught anneal point temperature and a Young’s modulus along the same order of the Young’s modulus values exemplified by Ellison et al.    
The Declaration constructs a statistical model to correlate the anneal point temperature and the Young’s modulus to the concentration of Al2O3 and B2O3 present in the glass. The Declaration asserts that the finding the instantly claimed Al2O3 content in combination with the claimed B2O3 result statistically unexpected results of improvement over the glasses of Ellison et al. This is not found persuasive. One having ordinary skill in the art would know that in a boroaluminosilicate glass system as taught by Ellison et al. as the Al2O3 content increased, the anneal point temperature would also increase. Similarly, a person having ordinary skill in the art would expect that as the B2O3 concentration and the anneal point temperature are inversely related, or as the B2O3 content decreased one would expect that the anneal point temperature would increase. As such one of ordinary skill in the art looking at the histogram of the Declaration would expect that the anneal point temperature of a glass selected from the overlapping portions of the B2O3 and Al2O3 components as shown in the histogram would have a higher anneal point temperature than the glasses as exemplified in the preferred ranges of Ellison et al. The Examiner for at least this reason does not find that the assertion of unexpected results is effective.
 In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

As the Examiner responded to the 17 December 2020 declaration in the office action mailed 1 April 2021.  

Applicants reassert the original Declaration and additional declared statements presented in the 17 December 2020 Supplemental Declaration. The Examiner did not find the Supplemental Declaration in its totality effective to overcome the obviousness rejection over Ellison et al. as discussed above. The compositional ranges of Ellison et al. overlap the instant claimed glass. And the properties taught by Ellison et al. overlap the anneal point temperature, Young’s Modulus, T35kP and T200kP properties as instantly claimed.  
Applicants argue that the Examiner relied on improper “obvious to try” doctrine bases on the amount of possibilities based of the examples have a precision of 0.01 mol%.  Applicants argue that the large number of possible compositions invalidates the “obvious to try” obviousness type rejection. The Examiner does not find this persuasive. 
MPEP 2143 states:
In Bayer Schering Pharma A.G. v. Barr Labs., Inc., 575 F.3d 1341, 91 USPQ2d 1569 (Fed. Cir. 2009), the claimed invention was an oral contraceptive containing micronized drospirenone marketed as Yasmin®. The prior art compound drospirenone was known to be a poorly water-soluble, acid-sensitive compound with contraceptive effects. It was also known in the art that micronization improves the solubility of poorly water soluble drugs.
Based on the known acid sensitivity, Bayer had studied how effectively an enteric-coated drospirenone tablet delivered a formulation as compared to an intravenous injection of the same formulation to measure the "absolute bioavailability" of the drug. Bayer added an unprotected (normal) drospirenone tablet and compared its bioavailability to that of the enteric-coated formulation and the intravenous delivery. Bayer expected to find that the enteric-coated tablet would produce a lower bioavailability than an intravenous injection, while the normal pill would produce an even lower bioavailability than the enteric-coated tablet. However, they found that despite observations that drospirenone would quickly isomerize in a highly acidic environment (supporting the belief that an enteric coating would be necessary to preserve bioavailability), the normal pill and the enteric-coated pill resulted in the same bioavailability. Following this study, Bayer developed micronized drospirenone in a normal pill, the basis for the disputed patent.
The district court found that a person having ordinary skill in the art would have considered the prior art result that a structurally related compound, spirorenone, though acid-sensitive, would nevertheless absorb in vivo, would have suggested the same result for drospirenone. It also found that while another reference taught that drospirenone isomerizes in vitro when exposed to acid simulating the human stomach, a person of ordinary skill would have been aware of the study’s shortcomings, and would have verified the findings as suggested by a treatise on the science of dosage form design, which would have then showed that no enteric coating was necessary.
The Federal Circuit held that the patent was invalid because the claimed formulation was obvious. The Federal Circuit reasoned that the prior art would have funneled the formulator toward two options. Thus, the formulator would not have been required to try all possibilities in a field unreduced by the prior art. The prior art was not vague in pointing toward a general approach or area of exploration, but rather guided the formulator precisely to the use of either a normal pill or an enteric-coated pill.
It is important for Office personnel to recognize that the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness. Where the prior art teachings lead one of ordinary skill in the art to a narrower set of options, then that reduced set is the appropriate one to consider when determining obviousness using an obvious to try rationale.
While the number of possible options or compositions maybe large there are clearly defined borders of the compositional ranges and one having ordinary skill in the art at the time the invention was effectively filed would have known how to make and try a large number of  glass compositions utilizing the full scope of the ranges taught by Ellison et al. with a reasonable expectation of success without needing to try all the 57,888 possibilities referred to in the Declaration.   Therefore, these arguments in view of the original and supplemental Declaration are not found persuasive. 
As previous stated, since the compositional and property ranges of Ellison et al. clearly overlap the compositional and property ranges of the instant claims.  As shown in the diagrams below the compositional and property ranges overlap. It is unclear how a composition that has overlapping compositional ranges as well as overlapping property ranges can have unexpected results. Furthermore, one of ordinary skill in the art would expect that a glass selected from the overlapping portion of the histogram as presented in the Declaration would have a higher anneal point temperature that of the exemplified glasses of Ellison et al. since the increase in Al2O3 concentration with a decrease in B2O3 concentration of a glass would be expected to have an increase the anneal point temperature.  Furthermore, the reference is good for the entire teachings of the reference not just the examples. See MPEP 2146 and the above rejection.
As previously presented, the below number lines show the range of the components and properties of claim 1 and the ranges of the compositional components and properties as taught by Ellison et al. See the above rejection over Ellison et al. The ranges of Ellison et al. overlap the ranges as claimed in the instant claims. The arguments that the glasses of Ellison et al. teach away or have unexpected is not found persuasive. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



The Examiner maintains that there is clear overlap with both the compositional components of the glass as well as the properties of the glass. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. While the declarations attempt to show that there is significant unexpected results the values of the properties are within the ranges of the prior art and the confidence level of 95% is not considered a statistical difference outside of the scope of the overlapping ranges.
(3) Appellants argues that the 35 USC § 103 obviousness rejection should be reversed due to the showing of unexpected results. 
The claimed ranges of the instant application and the prior art of Ellison et al. have significant overlap in both the compositional and property values. The Examiner showed that the compositional and the property ranges clearly overlap. And while the Appellant stated the prior art has broad compositional ranges this is not reflected in the graphical analysis of the compositional ranges presented in the response mailed 1 April 2021. The ranges for the components SiO2, MgO, CaO, SrO, and BaO of the prior art of Ellison et al. are significantly narrower and completely within the ranges of the instant application. And the Al2O3 and B2O3 ranges of both the prior art of Ellison et al. and the instant application are considered narrow for the art, there is significant overlap between the Al2O3 and B2O3 contents of the prior art and the instant application.    
(4) The Appellant further argues that a person having ordinary skill in the art at the time the invention was filed would not have been motivated to operate in the range of 13.0-14.18 mole% of Al2O3 and 0.75-2.13 mole % of B2O3. 
The prior art of Ellison et al. is entitled to the full scope of the disclosed composition not just the examples. The full scope of the composition of Ellison et al. includes portions that overlap the instant ranges. Ellison et al. disclose ranges of Al2O3 of 11-13.5 mole % and B2O3 of 1-5 mole%. See paragraph [0015] of Ellison et al. Ellison et al. further teaches that there is a relationship between the Al2O3 content and the B2O3 content and in order to increase the annealing point temperature and modulus of the glass  one would increase the Al2O3 content while decreasing the B2O3. See paragraph [0041] of Ellison et al. In view of this one would look to utilize the entire ranges disclosed by Ellison et al. and as the Al2O3 content increased towards the upper end of the disclose range Ellison et al. teaches that one would utilize the lower portion of the B2O3 disclosed range to have the higher anneal point temperature with a higher modulus as Ellison et al. describe as preferred embodiments in paragraphs [0003]-[0006].
(5) The Appellant argues that the Examiner’s “Obvious to Try” rejections is erroneous.
The Examiners bases for the 103 obviousness rejection is on the grounds of overlapping ranges and utilizing the entire disclosed range of the prior art. The Examiner’s rejection is not based on the “Obvious to Try” doctrine. The Appellant’s rebuttal declaration of 17 December 2020, shifted the explanation of the unexpected results from the 103 rejection over overlapping ranges to the “obvious to Try” doctrine. The Examiner has maintained that the compositional and property ranges of the prior art of Ellison et al. overlap the instant claims and while the entire disclose range is not exemplified the reference is good for all the disclosed ranges. Ellison et al. disclose ranges for the compositional components and the properties that clearly and significantly overlap if they are not completely encompassed by the ranges of the instant claims. The substantial overlap of the compositional and property ranges is the bases for the 103 obviousness rejection of the instant claims over Ellison et al.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
EAB
/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
28 December 2021

Conferees:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731     
                                                                                                                                                                                                   /KAJ K OLSEN/
Supervisory Patent Examiner, Art Unit 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.